

Exhibit 10.1
AMENDMENT NO. 1
TO
LOAN AND SECURITY AGREEMENT


This Amendment No. 1 to Loan and Security Agreement (the “First Amendment”) is
dated as of March 13, 2020 (the “First Amendment Date”) and is entered into by
and among X4 PHARMACEUTICALS, INC. a Delaware corporation (the “Company”), and
each of its Qualified Subsidiaries, including without limitation X4
THERAPEUTICS, INC. (“Therapeutics”) (hereinafter collectively referred to as the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties hereto (collectively, referred to as “Lender”) and HERCULES
CAPITAL, INC., a Maryland corporation, in its capacity as administrative agent
for itself and the Lender (in such capacity, the “Agent”). Capitalized terms
used herein without definition shall have the same meanings given them in the
Agreement (as defined below).


Recitals
A. Borrower, Agent and Lender have entered into that certain Amended and
Restated Loan and Security Agreement dated as of June 27, 2019 (as may be
amended, restated, or otherwise modified, the “Agreement”), pursuant to which
Lender has agreed to extend and make available to Borrower certain advances of
money.
B. Borrower has requested and Agent and Lender have agreed to modify certain
provisions of the Agreement, subject to the terms and conditions set forth
herein.
C. Borrower, Agent and Lender have agreed to amend the Agreement upon the terms
and conditions more fully set forth herein.
Agreement
NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:
1. Amendments.
1.1 Definitions.
(a) New Definitions. The following definitions are hereby inserted
alphabetically into Section 1.1 of the Agreement:
“FDA” means the U.S. Food and Drug Administration or any successor thereto.
“First Amendment” means the First Amendment to this Agreement, dated as of the
First Amendment Date.
“First Amendment Date” means March 13, 2020.
“IND” means an Investigational New Drug Application submitted to the FDA
pursuant to 21 C.F.R. § 312 (or its successor regulation) requesting
authorization to initiate clinical trials in human subjects.
“Investment Activities” means Borrower’s investment activities that are defined
and reported in Borrower’s monthly financial reporting delivered to Agent and in
Borrower’s SEC reporting.
“Market Capitalization” means for any given date of determination, an amount
equal to (a) the closing price of the Common Stock as reported for such date of
determination (it being understood that a “trading day” shall mean a day on
which shares of Common Stock trade on the NASDAQ in an ordinary trading session)
multiplied by (b) the total number of issued and outstanding shares of Common
Stock that are issued and outstanding on the date of the determination and
listed on the NASDAQ (or, if the primary listing of such Common Stock is on
another exchange, on such other exchange). Such determination shall be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.
“Operating Activities” means Borrower’s operating activities that are defined
and reported in Borrower’s monthly financial reporting delivered to Agent and in
Borrower’s SEC reporting.
“Performance Milestone I” means satisfaction of each of the following events:
(a) no default or Event of Default shall have occurred and be continuing; (b)
Borrower shall have communicated in writing to Agent and Lender that it has
completed enrollment in the Phase 3 clinical trial of X4P-001 in patients with
WHIM Syndrome (NCT03995108), and the trial shall not have been stopped for
safety or futility concerns; (c) Borrower shall be actively conducting or
preparing to initiate at least one other clinical trial under a
Borrower-sponsored IND besides the Phase 3 WHIM clinical trial; and (d) at the
time Borrower requests each Tranche 2 Term Loan Advance, Borrower shall have
unrestricted cash in an amount of at least (i) 9 multiplied by the current RML,
or (ii) 6



--------------------------------------------------------------------------------



multiplied by the current RML if Borrower’s Market Capitalization is at least
$250,000,000 for the 20 trading days immediately prior to the funding of the
applicable Tranche 2 Term Loan Advance.
“Performance Milestone II” means satisfaction of each of the following events:
(a) no default or Event of Default shall have occurred and be continuing; (b)
Borrower shall have communicated in writing to Agent and Lender that it has
completed enrollment in the Phase 3 clinical trial of X4P-001 in patients with
WHIM Syndrome (NCT03995108), and the trial shall not have been stopped for
safety or futility concerns; (c) Borrower shall have determined and provided to
Agent and Lender reasonably acceptable evidence that either (i) the data in the
Phase 1b study of X4P-001 in patients with Severe Congenital Neutropenia
supports the launch of a Phase 2/3 registrational clinical trial as the next
immediate step in clinical development, or (ii) the data in the Phase 1b/2a
study of X4P-001 in patients with Waldenstrom’s Macroglobulinemia supports the
launch of a Phase 2/3 registrational clinical trial as the next immediate step
in clinical development; and (d) at the time Borrower requests each Tranche 3
Term Loan Advance, Borrower shall have unrestricted cash in an amount of at
least (i) 9 multiplied by the current RML, or (ii) 6 multiplied by the current
RML if Borrower’s Market Capitalization is at least $250,000,000 for the 20
trading days immediately prior to the funding of the applicable Tranche 3 Term
Loan Advance.
“Performance Milestone III” means satisfaction of each of the following events:
(a) no default or Event of Default shall have occurred and be continuing; (b)
the Phase 3 clinical trial of X4P-001 in patients with WHIM Syndrome
(NCT03995108) shall have achieved its protocol-specified primary efficacy
endpoint with statistical significance, an acceptable safety profile, and
supporting efficacy data, such that the totality of safety and efficacy data are
sufficient to file an New Drug Application as the next immediate step in
clinical development; and (c) Borrower’s executive officers shall have proceeded
towards the filing of such NDA, subject to reasonable verification by Lender.
“RML” means on any measurement date amount equal to the quotient of (a) the sum
of the immediately prior three months of (i) net cash used in Operating
Activities plus (ii) net cash provided by Investment Activities, excluding the
effect of any one-time items from business development transactions, such as
upfront or milestone consideration or payments made in connection with
acquisitions, or from the purchase or sale of short-term investments, divided by
(b) 3; such quotient shall be calculated in accordance with the most recent
Financial Statements delivered to Agent pursuant to Section 7.1. The definitions
in clauses (a)(i) and (a)(ii) shall be in accordance with GAAP and generally
consistent with how they are defined in Borrower’s monthly financial reporting
and SEC reporting as of the First Amendment Date.
“Tranche 3 Term Loan” means a loan in an aggregate principal amount of up to
Seven Million Five Hundred Thousand Dollars ($7,500,000).
“Tranche 3 Term Loan Advance” has the meaning assigned to such term in Section
2.2(a)(iii).
“Tranche 4 Term Loan” means a loan in an aggregate principal amount of up to Ten
Million Dollars ($10,000,000).
“Tranche 4 Term Loan Advance” has the meaning assigned to such term in Section
2.2(a)(iv).


(b) Amended Definitions. The following definitions in Section 1.1 (or, to the
extent applicable, the Recitals) of the Agreement are hereby amended and
restated in their entirety as follows:
“Facility Charge” means (a) $75,000 (representing one-half percent (0.50%) of
the maximum amount of the Tranche 2 Term Loan and the Tranche 3 Term Loan), due
on the First Amendment Date, and (b) upon each funding of a Tranche 4 Term Loan
Advance, one-half percent (0.50%) of the amount of each such Tranche 4 Term Loan
Advance drawn.
“Maximum Term Loan Amount” means Fifty Million Dollars ($50,000,000.00).
“Permitted Acquisition” shall mean any acquisition (including by way of merger
or exclusive in-licensing arrangements) by Borrower of all or substantially all
of the assets of another Person, or of a division or line of business of another
Person, or capital stock of another Person, in each case located entirely within
the United States of America, which is conducted in accordance with the
following requirements:
(a) if such acquisition is of a business or Person, such business or Person is
engaged in a line of business similar or related to that of the Borrower or its
Subsidiaries;
(b) if such acquisition is structured as a stock acquisition, then the Person so
acquired shall either (i) become a wholly-owned Subsidiary of Borrower or of a
Subsidiary and the Borrower shall comply, or cause such Subsidiary to comply,
with 7.13 hereof or (ii) such Person shall be merged with and into Borrower
(with the Borrower being the surviving entity);
(c) if such acquisition is structured as the acquisition of assets, such assets
shall be acquired by Borrower, and shall be free and clear of Liens other than
Permitted Liens;



--------------------------------------------------------------------------------



(d) the Borrower shall have delivered to Lender not less than ten (10) nor more
than forty five (45) days prior to the date of such acquisition, notice of such
acquisition together with pro forma projected financial information, copies of
all material documents relating to such acquisition, and historical financial
statements for such acquired entity, division or line of business, in each case
in form and substance reasonably satisfactory to Lender and demonstrating
compliance with the covenants set forth in Section 7 hereof on a pro forma basis
as if the acquisition occurred on the first day of the most recent measurement
period;
(e) both immediately before and after such acquisition no Default or Event of
Default shall have occurred and be continuing; and
(f) the sum of the purchase price of such proposed new acquisition, computed on
the basis of total acquisition consideration paid or incurred, or to be paid or
incurred (but excluding for such purpose any performance-based milestones,
earn-outs, royalties or similar payments), by Borrower with respect thereto,
including the amount of Permitted Indebtedness assumed or to which such assets,
businesses or business or ownership interest or shares, or any Person so
acquired, is subject, shall not be greater than (i) $5,000,000 for any single
acquisition or group of related acquisitions or (ii) $5,000,000 for all such
acquisitions during the term of the Loan. Notwithstanding the foregoing, in the
event Borrower draws a Tranche 4 Term Loan Advance in connection with financing
a proposed acquisition, the proceeds of such Tranche 4 Term Loan Advance may be
used for such acquisition.
“Term Loan” means individually and collectively the Tranche 1 Term Loan, the
Tranche 2 Term Loan, the Tranche 3 Term Loan and the Tranche 4 Term Loan, as
applicable, and shall not exceed an aggregate principal amount of up to Fifty
Million Dollars ($50,000,000.00).
“Term Loan Advance” means a Tranche 1 Term Loan Advance, Tranche 2 Term Loan
Advance, Tranche 3 Term Loan Advance, Tranche 4 Term Loan Advance and any other
Term Loan funds advanced under this Agreement.
“Term Loan Interest Rate” means (a) for any day prior to the First Amendment
Date, a per annum rate of interest equal to the greater of either (i) 8.75% plus
the prime rate as reported in The Wall Street Journal minus 6.00%, and (ii)
8.75%, and (b) for any day from and after the First Amendment Date, a per annum
rate of interest equal to the greater of either (i) 3.75% plus the prime rate as
reported in The Wall Street Journal, and (ii) 8.75%.
“Tranche 2 Term Loan” means a loan in an aggregate principal amount of up to
Seven Million Five Hundred Thousand Dollars ($7,500,000).
1.2 Amendments.
(a)  Section 2.2(a) of the Agreement is hereby amended and restated in its
entirety as follows:
2.2 Term Loan.
(a) Advances.
(i) Tranche 1 Term Loan Advances. Pursuant to the Agreement, the Lenders have
severally (and not jointly) made, and Borrower has drawn, a Term Loan Advance in
the amount of $20,000,000 (the “Tranche 1A Term Loan Advance”). Subject to the
terms and conditions of this Agreement, the Lenders will severally (and not
jointly) make in an amount not to exceed their respective Term Commitments, and
Borrower agrees to draw, a Term Loan Advance in the amount of $5,000,000 (the
“Tranche 1B Term Loan Advance” and, together with the “Tranche 1A Term Loan
Advance”, the “Tranche 1 Term Loan Advances”) on the First Amendment Date.


(ii) Tranche 2 Term Loan Advance. Subject to the terms and conditions of this
Agreement, beginning on the date Borrower achieves Performance Milestone I and
continuing through June 30, 2021, Borrower may request and Lenders severally
(and not jointly) will make Term Loan Advances in an aggregate amount up to
$7,500,000, in minimum increments of $2,500,000, or if the undrawn amount of the
Tranche 2 Term Loan is less than $2,500,000, such lesser amount (each, a
“Tranche 2 Term Loan Advance”).


(iii) Tranche 3 Term Loan Advance. Subject to the terms and conditions of this
Agreement, beginning on the date Borrower achieves Performance Milestone II and
continuing through June 30, 2022, Borrower may request and Lenders severally
(and not jointly) will make Term Loan Advances in an aggregate amount up to
$7,500,000, in minimum increments of $2,500,000, or if the undrawn amount of the
Tranche 3 Term Loan is less than $2,500,000, such lesser amount (each, a
“Tranche 3 Term Loan Advance”).


(iv) Tranche 4 Term Loan Advance. Subject to the terms and conditions of this
Agreement, beginning on the First Amendment Date and continuing through December
31, 2022, subject to approval by Lender’s investment committee in its sole
discretion, Borrower may request and Lenders severally (and not jointly)



--------------------------------------------------------------------------------



will make Term Loan Advances in an aggregate amount up to $10,000,000, in
minimum increments of $5,000,000, or if the undrawn amount of the Tranche 4 Term
Loan is less than $5,000,000, such lesser amount (each, a “Tranche 4 Term Loan
Advance”).
The aggregate outstanding Term Loan Advances may be up to the Maximum Term Loan
Amount.


(b)  Section 7.22 of the Agreement is hereby amended and restated in its
entirety as follows:
7.22 Minimum Cash. Effective immediately upon the date the outstanding principal
amount of the Term Loan Advances exceeds $25,000,000, Borrower at all times
thereafter shall maintain Cash in an account or accounts of Borrower subject to
an Account Control Agreement, in an aggregate amount greater than or equal to
the greater of (i) $30,000,000 or (ii) 6 multiplied by the current RML (as
determined as of the last reporting under Section 7.1); provided, however, that
from and after Borrower’s achievement of Performance Milestone III, Borrower at
all times thereafter shall maintain Cash in an account or accounts of Borrower
subject to an Account Control Agreement, in an aggregate amount greater than or
equal to the greater of (x) $20,000,000, or (y) 3 multiplied by the current RML
(as determined as of the last reporting under Section 7.1); and provided
further, that from and after the date the FDA approves the NDA for X4P-001 for
the treatment of WHIM Syndrome, any requirement for Borrower to maintain minimum
Cash pursuant to this Section 7.22 shall be extinguished.


(c) Section 8.1 of the Agreement is hereby amended and restated in its entirety
as follows:
8.1 Right to Invest. Lender or its assignee or nominee shall have the right, in
its discretion, to participate, in a cumulative amount of up to $3,000,000
($1,000,000 of which has already been exercised as of the First Amendment Date)
in the aggregate, in one or more Subsequent Financings, on the same terms,
conditions and pricing afforded to others participating in any such Subsequent
Financing, provided, however, Lender or its assignee or nominee agrees to become
a party to the agreements executed by the others participating in such
Subsequent Financing. Notwithstanding the foregoing, the Company shall provide
the Lender or its assignee or nominee at least one (1) Business Days notice
(which may be oral) of a planned Subsequent Financing and the opportunity to
exercise the right to invest under this Section 8.1 with respect to such
Subsequent Financing. This Section 8.1, and all rights and obligations
hereunder, shall terminate upon the earlier to occur of (i) such time that the
Lender or its assignees or nominees have purchased $3,000,000 (in the aggregate,
inclusive of the $1,000,000 purchased prior to the First Amendment Date) of the
Company’s equity securities in the aggregate in any Subsequent Financing(s) and
(ii) the later to occur of (A) the repayment of the Indebtedness under this
Agreement and (B) the exercise in full of the Warrants or the expiration or
termination of the exercise period for the Warrants.


1.3  Exhibits and Schedules. The exhibits and schedules previously provided to
or by Agent and Lender as of the Closing Date are hereby updated and amended, if
applicable, as of the First Amendment Date by the exhibits and schedules
attached to this First Amendment.


2. Borrower’s Representations And Warranties. Borrower represents and warrants
that:
2.1 Immediately upon giving effect to this First Amendment (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing with respect to which Borrower has not
been notified in writing by Agent.


2.2 Borrower has the corporate power and authority to execute and deliver this
First Amendment and to perform its obligations under the Agreement, as amended
by this First Amendment.


2.3 The certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Agent and Lender on the Closing Date remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect.


2.4 The execution and delivery by Borrower of this First Amendment and the
performance by Borrower of its obligations under the Agreement, as amended by
this First Amendment, have been duly authorized by all necessary corporate
action on the part of Borrower.


2.5 This First Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against it in accordance with
its terms, except as such enforceability



--------------------------------------------------------------------------------



may be limited by bankruptcy, insolvency, reorganization, liquidation,
moratorium or other similar laws of general application and equitable principles
relating to or affecting creditors’ rights; and


2.6 As of the date hereof, it has no defenses against the obligations to pay any
amounts under the Secured Obligations. Borrower acknowledges that Agent and
Lender have acted in good faith and have conducted in a commercially reasonable
manner their relationships with Borrower in connection with this First Amendment
and in connection with the Loan Documents.


Borrower understands and acknowledges that Agent and Lender are entering into
this First Amendment in reliance upon, and in partial consideration for, the
above representations and warranties, and agrees that such reliance is
reasonable and appropriate.


3. Limitation. The amendments set forth in this First Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Agreement or of any other instrument or
agreement referred to therein or to prejudice any right or remedy which Agent or
Lender may now have or may have in the future under or in connection with the
Agreement (as amended hereby) or any instrument or agreement referred to
therein; or (b) to be a consent to any future amendment or modification or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof. Except
as expressly amended hereby, the Agreement shall continue in full force and
effect.


4. Effectiveness. This First Amendment shall become effective upon the
satisfaction of all the following conditions:
4.1 Amendment. Borrower, Agent and Lender shall have duly executed and delivered
this First Amendment to Agent.
4.2 Payment of the Facility Charge. Borrower shall have paid a Facility Charge
in the amount of $75,000.
4.3 Secretary’s Certificate. Borrower shall have delivered to Agent a
secretary’s certificate, together with a certified copy of resolutions of the
Borrower’s Board of Directors evidencing approval of the First Amendment.
4.4 Perfection Certificate. A completed perfection certificate of Borrower.
4.5 Payment of Agent and Lender Expenses. Borrower shall have paid all of
Agent’s and Lender’s fees and expenses (including all reasonable attorneys' fees
and reasonable expenses) incurred through the First Amendment Date, in each case
to the extent invoiced on or prior to the First Amendment Date.


5. Release. In consideration of the agreements of Agent and each Lender
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns, and other legal representatives, hereby fully,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and its successors and assigns, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lender and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time immediately prior to the effectiveness of this
Amendment under the Agreement or any of the other Loan Documents or transactions
thereunder or related thereto. Borrower understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release. Borrower agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above. Borrower hereby waives the provisions of
California Civil Code section 1542, which states:





--------------------------------------------------------------------------------



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.


6. Counterparts. This First Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this First
Amendment. This First Amendment may be executed by facsimile, portable document
format (.pdf) or similar technology signature, and such signature shall
constitute an original for all purposes.


7. Incorporation By Reference. The provisions of Section 11 of the Agreement
shall be deemed incorporated herein by reference, mutatis mutandis.


8. Loan Documents. This First Amendment shall constitute a Loan Document.








[Signatures on following page]





--------------------------------------------------------------------------------



In Witness Whereof, the parties have duly authorized and caused this First
Amendment to be executed as of the date first written above.





BORROWER:X4 PHARMACEUTICALS, INC. X4 THERAPEUTICS, INC.Signature:/s/ Adam
MostafaSignature:/s/ Adam MostafaPrint name:Adam MostafaPrint name:Adam
MostafaTitle:Chief Financial OfficerTitle:Chief Financial Officer



Accepted in Palo Alto, California:



AGENT:LENDER:HERCULES CAPITAL, INC. HERCULES CAPITAL, INC. Signature:/s/
Jennifer ChoeSignature:/s/ Jennifer ChoeJennifer Choe, AssociateJennifer Choe,
AssociateGeneral CounselGeneral CounselHERCULES CAPITAL FUNDING TRUST
2019-1Signature:/s/ Jennifer ChoeJennifer Choe, AssociateGeneral Counsel




EXHIBIT F-1
COMPLIANCE CERTIFICATE
Hercules Capital, Inc. (as “Agent”) 400 Hamilton Avenue, Suite 310 Palo Alto, CA
94301


Reference is made to that certain Amended and Restated Loan and Security
Agreement dated June 27, 2019 and the Loan Documents (as defined therein)
entered into in connection with such Amended and Restated Loan and Security
Agreement all as may be amended from time to time (hereinafter referred to
collectively as the “Loan Agreement”) by and among Hercules Capital, Inc. (the
“Agent”), the several banks and other financial institutions or entities from
time to time party thereto (collectively, the “Lender”) and Hercules Capital,
Inc., as agent for the Lender (the “Agent”) and X4 Pharmaceuticals, Inc. (the
“Company”) as Borrower. All capitalized terms not defined herein shall have the
same meaning as defined in the Loan Agreement.
The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies, in such capacity, that in accordance
with the terms and conditions of the Loan Agreement, the Company is in
compliance for the period ending ___________ of all covenants, conditions and
terms and hereby reaffirms that all representations and warranties contained
therein are true and correct on and as of the date of this Compliance
Certificate with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, after giving effect in all cases to any standard(s) of materiality
contained in the Loan Agreement as to such representations and warranties.
Attached are the required documents supporting the above certification. The
undersigned further certifies that these are prepared in accordance with GAAP
(except for the absence of footnotes with respect to unaudited financial
statement and subject to normal year end adjustments) and are consistent from
one period to the next except as explained below.







--------------------------------------------------------------------------------




REPORTING REQUIREMENTREQUIREDCHECK IF ATTACHEDInterim Financial
StatementsMonthly within 30 daysInterim Financial StatementsQuarterly within 45
days (for first 3 calendar quarters)Audited Financial StatementsFYE within 90
daysBudget and forecastAt least annually within 60 days following FYE





7.12 DEPOSIT ACCOUNTS
(A) Are all Cash balances held by Borrower held in accounts subject to an
Account Control Agreement, other than Excluded Accounts? ____ Yes ____ No
(B) Is the Cash held by the Excluded Subsidiary less than the sum of (i) 70% of
the outstanding Indebtedness under the FFG Agreement and (ii) $5,000,000? ____
Yes ____ No


7.22 MINIMUM CASH (effective only when outstanding Term Loans exceed
$25,000,000)





Required6x RML3x RMLActualComplies?Before Performance Milestone III is
satisfied:
Greater of $30,000,000 or
6 x RML$$Yes NoAfter Performance Milestone III is satisfied:
Greater of $20,000,000 or
3 x RML$$Yes NoAfter FDA Approval of X4P-001 for treatment of WHIM Syndrome:
$0




